IN THE SUPREME COURT OF PENNSYLVANIA
                              MIDDLE DISTRICT


NATIONSTAR MORTGAGE, LLC,                  : No. 634 MAL 2018
                                           :
                   Respondent              :
                                           : Petition for Allowance of Appeal
                                           : from the Order of the Superior Court
             v.                            :
                                           :
                                           :
JEFFREY F. KRATZ,                          :
                                           :
                   Petitioner              :


                                    ORDER



PER CURIAM

     AND NOW, this 2nd day of June, 2020, the Petition for Allowance of Appeal is

DENIED.